Citation Nr: 0209472	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-47 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for residuals 
of healed fractures of the right hip and femur, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1983, with an additional three months of prior 
unverified service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's claim for a disability rating in excess of 10 
percent for residuals of fractures of the right hip and 
femur.  In October 1996, the RO increased the rating for the 
right hip and femur disability to 20 percent.  The veteran 
has continued his appeal, and he is seeking a rating in 
excess of 20 percent for that disability.

The RO addressed the veteran's original claim for 
compensation for service-connected disabilities in an April 
1984 rating decision.  The RO granted service connection for 
healed fractures of the right hip and femur, and denied 
service connection for a low back disability.  In August 
1984, the veteran asked the RO to amend his disability rating 
to include problems with his right knee.  In October 1984, 
the RO wrote that the 10 percent rating assigned for healed 
fractures of the right hip and femur took into consideration 
slight knee and hip disability.

In January 1996, the veteran requested that his claim be 
reopened.  He reported that his service-connected 
disabilities had worsened.  In November 1996, he requested 
service connection for a back injury.  In January 2000, he 
requested service connection for disabilities of the right 
and left hips, right and left knees, and low back.  The Board 
notes that disabilities of the right hip and right knee have 
been addressed as part of the service-connected right hip and 
femur fracture residuals.  Those issues are being addressed 
through the increased rating claim that is currently before 
the Board on appeal.  The veteran's request to reopen a claim 
for service connection for a low back disability, and his 
claims for service connection for left hip and left knee 
disabilities, have not yet been adjudicated by the RO.  Those 
issues are referred to the RO for appropriate action; they 
are not before the Board on appeal at this time.

The issue currently on before the Board is the claim for a 
rating in excess of 20 percent for residuals of fractures of 
the right hip and femur, to include impairment of the right 
hip and right knee.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of healed fractures of the right hip and femur 
are currently manifested by arthritis and painful motion of 
the right thigh, with limitation of extension to -15 degrees, 
adduction to 0 degrees, and external rotation to 5 degrees; 
and arthritis and painful motion of the right knee, with 
limitation of flexion to 110 degrees.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for the 
residuals of healed fractures of the right hip and femur have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1999 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3. 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5251, 5252, 5253, 5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that a recently enacted law, the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326).  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  VA provided the 
veteran and his representative with rating decisions, an 
October 1996 statement of the case (SOC), the February 1998 
Board remand, and an April 2002 supplemental statement of the 
case (SSOC).  These documents together relate the law and 
regulations that govern the claim currently on appeal.  The 
documents list the evidence considered and the reasons for 
the determinations made regarding the claim.  In February 
1999, the RO contacted the veteran and determined that he had 
not had private medical treatment since March 1996.

The record also shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains his service 
medical records and records of VA medical examinations and 
treatment.  The RO arranged for the veteran to have an 
orthopedic examination in March 1999.  As instructed in the 
February 1998 Board remand, the RO attempted to obtain a copy 
of an August 1996 VA examination of the veteran; but the VA 
facility contacted responded that the report was not 
available.  Nonetheless, the Board finds that the 1999 
examination report and the other evidence associated with the 
claims file is sufficient to reach a decision on the 
veteran's claim on appeal.

II.  Ratings for Residuals of Right Hip and Femur Fractures

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2001).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (2001).  If there is a question 
as to which of two ratings to apply to the veteran's 
disability, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  38 C.F.R. § 4.7 (2001).

VA regulations provide, and the United States Court of 
Appeals for Veterans Claims (Court) has emphasized, that the 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran was involved in a motor vehicle accident during 
in service, in January 1983.  He sustained a right 
intertrochanteric fracture, and a displaced fracture of the 
proximal third of the right femur, as well as injuries to the 
head and right eye.  His right femur and hip were surgically 
repaired in an open reduction internal fixation that included 
placement of interfragmentary screws and an eighteen-hole 
metal plate.  After surgery, further evaluation of his right 
knee revealed laxity and a tear of the lateral-collateral 
ligament.  The veteran was given a brace for his knee.  He 
underwent rehabilitation of his leg and knee.

On VA examination in March 1984, the veteran reported 
constant pain in his right leg.  He reported pain in the area 
of the healed fracture, and pain and instability of the right 
knee.  The examiner reported that the veteran's right thigh 
had a 16-inch surgical scar that was well healed, 
nonadherent, and asymptomatic.  The examiner noted that the 
veteran had a normal gait, and that he was able to walk on 
his heels and toes and to squat.  The examiner reported that 
the pain reported by the veteran was residual to the 
fractures treated by the surgery.  The examiner found that 
the right knee had post-traumatic arthritis and instability 
of the lateral-collateral ligament.

VA outpatient treatment notes from 1995 and 1996 reflect that 
the veteran reported ongoing pain in his right hip, thigh, 
and knee.  In July 1995, an examiner noted that the veteran 
walked with a mild limp on the right side.  The examiner 
noted tenderness to palpation of the right inguinal area and 
right knee.  X-rays showed degenerative changes of the right 
hip.  Different pain medications were tried, but the veteran 
reported that they did not help.

In March 1999, the RO referred the veteran for an examination 
by a private orthopedic surgeon.  The veteran reported having 
had chronic pain in his right hip, thigh, and knee since the 
accident in 1983.  He reported that pain medications 
prescribed for him had not helped, and that the only thing 
that relieved his pain was a hot water bath.  He reported 
that he did not use a cane, but that he occasionally wore an 
elastic knee brace on his right knee.  He reported that he 
was in constant pain whenever he was working.  He indicated 
that he worked as a millwright, and that he had worked six or 
seven months in the preceding year, with layoffs when work 
was not available.  The examiner noted that the veteran had a 
normal posture, and a gait that was slightly antalgic to the 
right.  The veteran was able to toe and heel walk without 
difficulty.  The examiner found that the veteran's legs were 
of equal length.  The scar on the right thigh was well 
healed.

The examiner observed that the veteran experienced pain on 
motion of the right hip at the extremes of flexion, internal 
rotation, and external rotation.  The examiner reported that 
normal ranges of motion of the hip were to 125 degrees of 
flexion, 30 degrees of extension, 45 degrees of abduction, 
25 degrees of adduction, 40 degrees of internal rotation, and 
60 degrees of external rotation.  Motion of the veteran's 
right hip was limited to 110 degrees of flexion, -15 degrees 
of extension, 30 degrees of abduction, 0 degrees of 
adduction, 15 degrees of internal rotation, and 5 degrees of 
external rotation.  The examiner reported that normal ranges 
of motion of the knee were to 140 degrees of flexion and 0 
degrees of extension.  The range of motion of the veteran's 
right knee was to 110 degrees of flexion, with pain on 
motion, and to 0 degrees of extension.

X-rays showed a well healed comminuted fracture of the right 
femur, internally fixed with a long plate, with no evidence 
of infection or loosening.  There was minimal osteoarthritis 
of the right hip and right knee, with mild narrowing of the 
cartilage space in both joints.  The examiner diagnosed a 
healed comminuted fracture of the right femur, with no 
evidence of shortening, malunion, or nonunion.  He diagnosed 
limitation of motion and mild osteoarthritis of the right hip 
and right knee, with no evidence of knee instability.  The 
examiner commented:

It is my feeling the patient does have 
pain, I feel however there is some 
symptom magnification.  His leg pain can 
be explained by limitation of motion of 
his hip, bursitis over the retained 
metal.

The RO has evaluated the veteran's right hip and leg 
disabilities under Diagnostic Code 5255, for impairment of 
the femur.  The ratings assigned under that diagnostic code 
are based on loose motion or knee or hip disability with 
nonunion or malunion of the femur.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2001).  Physicians who have examined 
the veteran have not found malunion or nonunion of his right 
femur.  Examiners have found arthritis and limitation of 
motion of the right hip and knee.  The rating schedule 
provides diagnostic codes based on limitation of motion of 
those joints.  It appears that the diagnostic codes that 
address limitation of motion more closely match the actual 
manifestations of the veteran's service-connected 
disabilities, and thus are more appropriate for evaluating 
those disabilities, than Diagnostic Code 5255.

Under the rating schedule, limitation of extension of the 
thigh to 5 degrees is rated at 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251 (2001).  In the March 1999 
examination, the limitation of motion of the veteran's right 
thigh was to -15 degrees, meeting the criteria for a 10 
percent rating under that code.  Limitation of flexion of the 
thigh is rated as compensable (10 percent or more) if the 
limitation is to 45 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2001).  The veteran's right thigh 
flexion of 110 degrees is not compensable under that code.  
If abduction of the thigh is limited such that motion is lost 
beyond 10 degrees, that limitation is rated at 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2001).  The 
veteran's limitation of right thigh abduction to 30 degrees 
is not compensable.

If adduction is limited such that the person cannot cross his 
legs, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2001).  The veteran's right thigh is 
limited to 0 degrees of adduction, or no adduction at all.  A 
10 percent rating is warranted for that limitation.  If 
rotation of the thigh is limited such that the affected leg 
cannot toe-out more than 15 degrees, a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2001).  
The veteran has external rotation of his right leg to only 5 
degrees.  Thus, a 10 percent rating is warranted for that 
limitation as well.

No instability of the veteran's right knee was found on the 
most recent examination.  The limitation of flexion of the 
knee to 110 degrees is not in itself compensable, as the 
rating schedule requires limitation to 45 degrees or less for 
a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  The veteran has been found, however, to have 
arthritis in that knee.  Under the rating schedule, arthritis 
due to degeneration or trauma is rated based on limitation of 
motion of the affected joints.  If the limitation of motion 
of the joint is not compensable under the rating schedule, 
the arthritis is rated at 10 percent for each major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2001).  
Therefore, the impairment of the veteran's right knee is 
consistent with a 10 percent rating for arthritis.

In summary, the veteran has right hip impairment manifested 
by compensable limitation of three types of motion of the 
right thigh, and arthritis with limitation of flexion of the 
right knee.  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2001).  
The limitations of motion of the veteran's right lower 
extremity, however, affect motion in several different 
directions, and each type of limited motion is listed 
separately as compensable under the rating schedule.  To 
compensate all aspects of impairment of the right hip, thigh, 
and knee, a 40 percent rating may be assigned.  That rating 
takes into consideration and includes the veteran's 
impairment due to pain on motion.

VA regulations at 38 C.F.R. § 3.321(b)(1), provide that, in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1) (2001).  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Id.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is not precluded, however, from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran's right hip, thigh, and knee disability residual 
to fractures has not necessitated frequent periods of 
hospitalization.  The veteran has reported that his right leg 
impairment adversely affects his ability to work.  The Board 
finds that the occupational impact of the disability is 
contemplated by the rating schedule and adequately 
compensated by the 40 percent rating awarded here.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 40 percent disability rating for residuals 
of healed fractures of the right hip and femur is granted, 
subject to laws and regulations controlling the disbursement 
of monetary benefits.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

